Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 07/08/2020 (“07-08-20 OA”), the Applicant amended claims 2, 5, 8, 9, 11 and 13, canceled claim 19 and 20 and added new claims 21 and 22 on 10/08/2020 ("10-08-20 Response”).
The Applicant traverses the objection to the Specification set forth under line item number 1 of the 07-08-20 OA.
The Applicant traverses the 35 U.S.C. 112(a) rejections of claims 1-13 and 15-20 set forth under line item numbers 2 and 3 of the 07-08-20 OA. 
Currently, claims 1-18, 21 and 22 are pending.   

Response to Arguments
Examiner agrees with the Applicant's argument that paragraph [0039] of the Specification provides a list of various materials for the selective deposition material.  Nevertheless, the title as originally presented appears to too broad to encompass all selective deposition by laser heating.  Therefore, a new objection to the title has been provided to limit the title to "Selective Deposition By Laser Heating for Forming a Semiconductor Structure." 
Because claim 14 had not been rejected under 35 U.S.C. 112(a) and claims 15-18 depend from claim 14, 35 U.S.C. 112(a) rejection of claims 15-18 should not have 
The 35 U.S.C. 112(a) rejection of claims 1-13 set forth under line item number 2 of the 07-08-20 OA, however, is maintained, because the Applicant's arguments are not persuasive.
	On page 2 of the 10-08-20 Response, the Applicant "submits that claims 1-13 and 15-20 comply with the written description requirement since the first material recited in these claims encompass various kinds of material rather than a single metal material." The examiner respectfully disagrees.
	The issue is whether the Applicant had described "the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed subject matter as of the filing date. Vas-Cath Inc. V. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir. 1991)."   Here, the Applicant specifies a single example of forming a third material on a metal first material and does not provide other specific example(s) of the third material being formed on other types of first material. So, arguing that various kinds of material can be used as the first material without providing specific example how a third material can be formed on non-metal first material, the Applicant has not provided sufficient detail such that one skilled in the art can reasonably conclude that the Applicant had possession of the claimed invention before the filing date of the claimed invention. 
Because claim 14 had not been rejected under 35 U.S.C. 112(a) and claims 15-18 depend from claim 14, 35 U.S.C. 112(a) rejection of claims 15-18 under line item number 3 of the 07-08-20 OA should not have been made in the 07-08-20 OA. Therefore, the 35 U.S.C. 112(a) rejection of claims 15-18 set forth under line item number 3 of the 07-08-20 OA has been withdrawn
With respect to the 35 U.S.C. 112(a) rejection of claims 1-13 set forth under line item number 3 of the 07-08-20 OA, however, the Applicant does not appear to particularly and distinctly point out why the examiner may have erred in making the rejections. Therefore, the 35 U.S.C. 112(a) rejection of claims 1-13 for failing to reasonably provide enablement for the entire genus of reacting first and second 
Applicant's amendments to claims 2, 5, 8, 9, 11, 13 and cancelation of claims 19 and 20 have overcome the 35 U.S.C. 112(b) rejection of claims 2, 5, 8, 9, 11, 13, 19 and 20 as set forth on page 8 under line item number 4 of the 07-08-20 OA.
Applicant’s amendments to the independent claim 1 have overcome the 35 U.S.C. 112(b) rejection of claims 1-6 as set forth on page 5 under line item number 5 of the 04-16-18 OA.
Applicant’s amendments to the independent claim 13 have overcome the prior-art rejections based at least in part by Yamamoto set forth starting on page 11 under line item numbers 5, 6 and 7 of the 07-08-20 OA.
Applicant’s amendments to the independent claim 13 have overcome the provisional nonstatutory obviousness-type double patenting rejection of claim 13 as being unpatentable over claim 6 of the '875 Application set forth starting on page 19 under line item number 8 of the 07-08-20 OA.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested: SELECTIVE DEPOSITION BY LASER HEATING FOR FORMING A SEMICONDUCDTOR STRUCTURE 

Claim Rejections - 35 USC § 112

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claims 1-13 fail to comply with the written description requirement, because the Applicant did not have possession of the entire genus of forming a third material on any first material as the Applicant has disclosed a single species of depositing on a metal first material. The Applicant has not shown that laser heating an insulating first material would allow for reacting first and second precursors on said heated insulating first material. 
	The first paragraph of 35 U.S.C. §112 contains a written description requirement that is separate and distinct form the enablement requirement. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2019) (en banc). The purpose of the written description requirement is to "ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Id. at 1353-54 (citation omitted). This requirement "ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time." Id. 
Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir. 1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. Id.; Ariad, 598 F.3d at 1351. 
	The written description requirement does not demand any particular form of disclosure; however, "a description that merely renders the invention obvious does not satisfy the requirement." Ariad, 598 F.3d at 1352 (citations omitted). 

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a single species reacting first and second precursor materials on a metal first material, does not reasonably provide enablement for the entire genus of reacting first and second precursors materials on all types of first material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
	The issue here is not whether the examiner has to show that "a person skilled in the art can make and use the invention without undue experimentation", but whether a single species can enable a genus claim for an unpredictable art.  	
	Section 2164.03 of the MPEP states:
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (“Nascent technology, however, must be enabled with a ‘specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.” (citations omitted)).<

The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. In particular, the court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971), stated: 

[I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. This will especially be the case where the statement is, on its face, contrary to generally accepted scientific principles. Most often, additional factors, such as the teachings in pertinent references, will be available to substantiate any doubts that the asserted scope of objective enablement is in fact commensurate with the scope of protection sought and to support any demands based thereon for proof. [Footnote omitted.]

The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.

In re Soll opined that "in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims" (quoting last paragraph of Section 2164.03 of the MPEP).  The Section 2164.03 of the MPEP remarks that "This is because it is not obvious from the disclosure of one species what other species will work." (quoting the last sentence of Section 2164.03 of the MPEP). 
	Here, claims 1-13 recite a genus of reacting first and second precursors on a first material, but the disclosure only discloses the single species of a method of reacting first and second precursors on a metal first material. First material as claimed are directed to a chemical compound, and chemical compounds are directed to a field of chemistry, which is presumed to be an unpredictable art.  Applying the rationale relied upon by the Court in In re Soll, since the first material is directed to a feature in an unpredictable art (i.e., chemistry), the disclosure of a single species of metal first material is presumed not to provide an adequate basis to enable the entire genus.
	Even if In re Wands factors for showing undue experimentation were required in showing that the scope of generic claims 1-13 is not commensurate with a disclosure of a single-species, it is clear on the record that the disclosure of the present application would require undue experimentation.  
	Section 2164.01(a) of the MPEP states:
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: 


(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that “there was considerable direction and guidance” in the specification; there was “a high level of skill in the art at the time the application was filed;” and “all of the methods needed to practice the invention were well known.” 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that “it would not require undue experimentation to obtain antibodies needed to practice the claimed invention.” Id., 8 USPQ2d at 1407.


	The breadth of claims 1-13 is too broad in that it tries to encompass an entire genus of all first material when it is supported by a disclosure that supports a single species reacting the first and second precursors on a metal first material.  The present invention is directed to a first material, which is a chemical compound, and chemical compound is directed to a field of chemistry (Factor B). The chemistry art is an involving art in which chemical compounds are being newly discovered (Factor C). Experimenting with reacting on all first materials requires experimenting with different chemical makeup or chemistry of the first materials.  Here, the Applicant has not demonstrated that experimentation will not be unduly burdensome for the entire genus.  
One of ordinary skill in the art is presumably one with a post-graduate degree (Factor D). As stated above, the present application is directed to an unpredictable art (i.e., chemistry) (Factor E). No amount of direction is provided 
	Despite the fact that the one of ordinary skill would possess a post-graduate degree, no amount of academic and/or industrial experience would overcome the lack of direction and no working examples for other species of the claimed genus.  The weight of Factors A through H above would unduly burden one of ordinary skill in the art to make of use the claimed invention. 






Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
	Claim 14 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 13 or (ii) claim 14 is fully incorporated into the base claim 13.
	Claims 15-18 are objected to, but would be allowable for depending on the objected to, but allowable claim 14.
	Claim 21 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 13 or (ii) claim 21 is fully incorporated into the base claim 13.
Claim 22 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 13 or (ii) claim 22 is fully incorporated into the base claim 13.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408)918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL JUNG/ 
Primary Examiner, Art Unit 2895
15 January 2021